Citation Nr: 0917561	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for monoclonal 
gammopathy, to include as due to herbicide exposure.  

2.  Entitlement to service connection for tinea pedis, to 
include as due to herbicide exposure.  

3.  Entitlement to service connection for diabetic 
nephropathy, secondary to service-connected diabetes mellitus 
with erectile dysfunction.  

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus with erectile dysfunction.  

5.  Entitlement to service connection for sleep apnea, 
secondary to service-connected hypertension with aortic 
prominence.  

6.  Entitlement to an increased rating for diabetes mellitus 
with erectile dysfunction, currently evaluated as 20 percent 
disabling.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1957 and from April 1957 to May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which, in pertinent part, denied 
the Veteran's claims for direct service connection for 
monoclonal gammopathy and tinea pedis and secondary service 
connection for diabetic nephropathy, coronary artery disease, 
and sleep apnea, in addition to entitlement to an increased 
rating for diabetes mellitus with erectile dysfunction.  The 
Board notes that the RO also denied direct service connection 
for nephropathy and coronary artery disease but the Veteran's 
appeal of these issues is limited to secondary service 
connection.  See notice of disagreement received by the RO in 
June 2006.  However, as noted in the remand appended to this 
decision, the Board finds that after additional development, 
the claim must be readjudicated on direct and secondary 
bases. 

Notice is taken that the Veteran was previously represented 
in this appeal by the Texas Veterans Commission.  The record 
indicates that he revoked his power of attorney for 
representation by that organization in a written document, 
dated in October 2007.  

The records reflects that additional documentary evidence was 
added to the record following the RO's issuance of the 
statement of the case in April 2007.  By written 
correspondence, dated in March 2009, the Veteran advised the 
Board of his desire to waive his right to have the additional 
evidence initially reviewed by the RO and requested that the 
Board proceed with its adjudication of the issues on appeal.  

Only the issues identified on the title page of this document 
have been developed and certified for review by the Board.  
The Veteran raised additional matters in his May 2007 
substantive appeal (VA Form 9), to include a total disability 
rating based upon individual unemployability (TDIU) and he 
referred to his service-connected tinnitus, peripheral 
neuropathy of the upper and lower extremities and hearing 
loss of the left ear.  These issues are referred to the RO 
for clarification and any indicated action.  

The claims for service connection for service connection for 
coronary artery disease, monoclonal gammopathy, sleep apnea, 
and for tinea pedis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a current 
diagnosis of diabetic nephropathy; the most recent clinical 
and laboratory examinations have ruled out the claimed 
disorder.  

2.  The veteran's diabetes mellitus has required use of 
multiple oral hypoglycemic agents, maintenance of a 
restricted diet, and adherence to a program of exercise, but 
there is no showing of regular insulin use, regulation of 
activities (defined by the applicable regulation as avoidance 
of strenuous occupational and recreational activities), 
episodes of ketoacidosis or hypoglycemic reaction requiring 
hospitalization or twice a month or more frequent visits to a 
health care provider, or a progressive loss of weight and 
strength.

3.  The veteran has erectile dysfunction but there is no 
medical or lay evidence of a penile deformity.  


CONCLUSIONS OF LAW

1.  Secondary service connection for claimed diabetic 
nephropathy is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.310 
(2008).

2.  The criteria for the assignment of a rating in excess of 
20 percent for diabetes mellitus with erectile dysfunction or 
a separate compensable rating for erectile dysfunction have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 3.326, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115b, 4.119, Diagnostic 
Codes 7522, 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claims, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's VCAA letters of March and 
May 2005 and of February and March 2006.  The Veteran was 
advised of the Court's holding in Dingess/Hartman by the RO's 
correspondence of March 2006.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, full VCAA notice was furnished to the Veteran 
prior to entry of the RO's initial decision in April 2006, in 
accord with Pelegrini.  

Notice is taken that for an increased rating claim section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
That any defect was cured by actual knowledge on the part of 
the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.

In this instance, the record reflects that the Veteran 
received actual notice of the rating criteria set out in 38 
C.F.R. § 4.119, DC 7913, inclusive of the note following as 
to the rating of complications not otherwise compensable 
under separate DCs, but only at a point in time concurrent 
with the RO's issuance of its April 2007 statement of the 
case.  No attempt was made by the RO to inform the Veteran of 
the analogous criteria for the evaluation of erectile 
dysfunction under 38 C.F.R. § 4.115b, DC 7522.  

In this case, the Board finds that the Vazquez-Flores notice 
error did not affect the essential fairness of the 
adjudication because the record reflects the veteran's actual 
knowledge of the criteria for rating diabetes mellitus and 
erectile dysfunction.  The Veteran in his May 2007 
substantive appeal directly cites DC 7522 in his allegation 
that a loss of erectile power warrants a separate, 20 percent 
rating.  In addition, he offered testimony at an RO hearing 
in October 2006 reflecting his actual knowledge that use of 
prescribed insulin is required for the assignment of a rating 
in excess of the previously assigned 20 percent evaluation, 
citing a private physician's prescribed use thereof and 
insulin injections occurring during the course of emergency 
room care for his diabetes.  Accordingly, he has the 
requisite actual knowledge of the evidence needed to support 
his claim for an increased rating for diabetes mellitus, and 
thus the error in question was harmless.  

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service 
treatment records, as well as a variety of examination and 
medical records compiled during post-service years.  The 
record reflects that the Veteran was afforded VA examinations 
during the course of the instant appeal, which were conducted 
specifically to determine if he has nephropathy and, if 
shown, any relationship to service-connected diabetes 
mellitus.  These examinations, which were thorough in nature 
and included diagnostic testing, unequivocally ruled out a 
diagnosis of diabetic nephropathy.  With respect to his 
increased rating claim, the Veteran has been examined on two 
occasions by VA to evaluate the current severity of his 
service-connected diabetes, and the findings obtained through 
such examinations are found to be sufficiently detailed to 
permit the Board to fully and fairly rate the disability at 
issue.  Under such circumstances, the Board finds that the 
medical evidence of record is sufficient to resolve the 
claims herein addressed on their merits and VA has no further 
duty to provide an examination or opinion.  See 38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995) and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) regarding the claim for 
secondary service connection and 38 C.F.R. §§ 3.326, 3.327 
with respect to the increased rating claim.  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis of the Merits of the Claims for Service Connection

As noted in the introduction above, in his notice of 
disagreement with the RO decision that is the subject of this 
appeal, the Veteran appealed for secondary service connection 
for nephropathy.  Service connection on a secondary basis may 
be granted where the claimed disorder is proximately due to 
or aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  During the 
pendency of this appeal, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen, supra.  See 71 Fed. 
Reg. 52744 (effective October 10, 2006).  Such amendment 
essentially codified Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  The claims at hand 
were adjudicated under both the previous and amended versions 
of 38 C.F.R. § 3.310.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection was established for diabetes mellitus by 
rating action in December 2003, at which time a 20 percent 
rating was assigned from July 2003.  Such grant of service 
connection was expanded to include noncompensable erectile 
dysfunction by RO action in April 2006.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522; 38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1).  

Service treatment records do not identify any diagnosis or 
treatment of diabetic nephropathy, notwithstanding one or 
more abnormal elevations on blood testing regarding renal 
function, to include creatinine and serum glutamic pyruvate 
transaminase values.  

Beginning in 2002, treatment for urinary symptoms was sought; 
the assessment was of benign prostatic hypertrophy.  

In an effort to ascertain whether diabetic nephropathy was 
present, the Veteran was afforded VA heart and diabetes 
mellitus examinations in October 2005.  Such evaluation 
specifically found that no nephropathy was present.  

Another VA diabetes mellitus examination was undertaken by VA 
in March 2006, when the Veteran reported to the examiner that 
he had never been diagnosed with diabetic nephropathy.  
Following this evaluation, the examiner concluded that the 
Veteran did not have a diagnosis of nephropathy due to 
diabetes mellitus.  

At his RO hearing in October 2006, the Veteran complained of 
urinary symptoms, which he stated his doctors told him were 
related to his diabetes.  Use of medication for treatment of 
a kidney disorder was reported.  He further testified that 
there was a disagreement between his attending physicians as 
to whether prostate cancer was present.  

In an undated statement from an attending VA physician, date 
stamped as having been received by VA in November 2006, there 
is no reference to the existence of the veteran's claimed 
diabetic nephropathy.  

A showing of current disability is, as noted above, a 
prerequisite for a grant of service connection, and in this 
case, there is no showing of a current diagnosis of 
nephropathy.  The October 2005 and March 2006 examinations 
specifically ruled out a diagnosis of the claimed disorder.  
Although the Veteran contends that he has nephropathy, his 
statements as to medical diagnosis are not competent evidence 
since there is no indication that he is in possession of the 
requisite medical background or training.  Epps v. Brown, 9 
Vet. App. 341, 344 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of current 
diagnosis of diabetic nephropathy.  In the absence of proof 
of a current disability, there can be no valid claim.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for secondary service connection for diabetic 
nephropathy must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Claim for Increase:  Diabetes Mellitus with Erectile 
Dysfunction

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2008).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased- rating claims for applying 
staged ratings.

Prior to and subsequent to the VA's receipt of his February 
2005 claim for increase for diabetes mellitus with erectile 
dysfunction, which is the basis of the instant appeal, his 
diabetes has been evaluated under 38 C.F.R. § 4.119, DC 7913.  
Thereunder, a 20 percent evaluation is assignable where 
diabetes mellitus requires insulin and a restricted diet, or 
oral hypoglycemic agents and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent rating is warranted for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
disability rating will be assigned when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either a progressive loss of 
weight and strength or complications which would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913.

According to Note (1), following DC 7913, compensable 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered to be part of the diabetic 
process under DC 7913.

Under 38 C.F.R. § 4.115b, DC 7522, where there is deformity 
of the penis with loss of erectile power, then a 20 percent 
rating is for assignment.  Review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350 is required when 
the 20 percent rating is assigned.  

It is alleged by the Veteran that he is entitled to an 
increased rating for his diabetes mellitus despite the fact 
that regular use of insulin is not made.  He reports that he 
has been prescribed insulin for the control of his insulin by 
a private physician, although not utilized, and that he has 
in fact received insulin on one or more occasions when taken 
to the emergency room for treatment.  He asserts that he has 
asked his attending VA physicians to place him on a program 
of insulin usage, but that they have refused and have 
continued him on three oral agents for control of his blood 
glucose, as well dietary restrictions and a program of 
exercise.  

Throughout the period in question, the veteran's diabetes is 
not shown to have required more than use of one or more oral 
hypoglycemic agents and/or maintenance of a diabetic diet and 
a program of prescribed exercise.  Use of insulin or a 
regulation of activities (defined by the applicable 
regulation as avoidance of strenuous occupational and 
recreational activities-see Diagnostic Code 7913), episodes 
of ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice or more visits monthly to a diabetic 
care provider are not shown.  Moreover, the existence of a 
progressive loss of weight and strength is not demonstrated.  
To that extent, the veteran's contentions as to an increasing 
level of severity of his diabetes mellitus are not 
corroborated by the evidence of record and there is no basis 
in fact or law to assign a schedular rating in excess of 20 
percent for his diabetes mellitus.  

As for the nature and severity of the residuals of the 
veteran's diabetes, the record reflects the existence of 
associated erectile dysfunction, which has to date been 
evaluated as a noncompensabling disabling complication of his 
diabetes.  All other residuals have been separately evaluated 
and those evaluations are not part of the instant appeal.  In 
essence, the Veteran contends that his erectile dysfunction 
warrant a separate, 20 percent rating under DC 7522, and 
while the record denotes at time the existence of erectile 
dysfunction, it is noted that, in the absence of a penile 
deformity, erectile dysfunction, alone, is not compensably 
disabling under DC 7522 or any other applicable DC.  Under 
these circumstances, the RO has appropriately rated the 
Veteran's erectile dysfunction with his diabetes; a separate 
compensable rating for the former is not warranted.  In 
addition to DC 7522, see DC 7913, Note 1.  The Board 
parenthetically notes that the Veteran is in receipt of 
special monthly compensation on the basis of loss of use of a 
creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. 
§ 3.350(a) (2008).  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  In this case, 
there is no indication that his diabetes mellitus with 
erectile dysfunction has necessitated frequent 
hospitalizations and the existence of a marked interference 
with employment due exclusively to his diabetes is likewise 
not shown.  Accordingly, a referral for a determination of 
whether the assignment of an extraschedular rating is 
appropriate is not warranted.

On the basis of the foregoing, it must be concluded that a 
preponderance of the evidence is against the veteran's claim 
for an increased rating for diabetes mellitus, to include a 
separate, compensable evaluation for erectile dysfunction.  
On that basis, this portion of the veteran's appeal must be 
denied.  As a preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also Ortiz, Gilbert, 
supra.  


ORDER

Service connection for nephropathy, secondary to service-
connected diabetes mellitus with erectile dysfunction, is 
denied.  

A rating in excess of 20 percent for diabetes mellitus with 
erectile dysfunction is denied.


REMAND

Further development of the record is needed with respect to 
the veteran's claims for service connection for monoclonal 
gammopathy and tinea pedis, both to include as due to 
herbicide exposure, and the claims for secondary service 
connection for sleep apnea due to service-connected 
hypertension with aortic prominence and coronary artery 
disease, to include as secondary to service-connected 
diabetes.  See 38 C.F.R. § 19.9 (2008).

According to an attending cardiologist, the veteran's 
gammopathy is due to his in-service Agent Orange exposure and 
an attending VA physician has reported that such disorder is 
the result of the veteran's Vietnam service, without 
specification or elaboration as to the specified event or 
cause.  There is no indication that all of the relevant 
evidence in the claims file was reviewed and no rationale for 
either opinion was provided.  The nature and etiology of the 
veteran's gammopathy has not to date been addressed though a 
VA medical examination, although its presence was noted 
during a VA diabetes mellitus examination in March 2006 and 
loosely attributed to multiple myeloma.  The record does not 
otherwise denote the existence of multiple myeloma.  Under 
these circumstances, remand to obtain a VA medical 
examination for clarification of the nature and etiology of 
the veteran's gammopathy and an opinion as to its nexus, if 
any, to military service is in order.  

Regarding claimed tinea pedis, notice is taken that the 
Veteran testified at his RO hearing in 2006 that he was 
receiving regular monthly care from a foot doctor, D. D. 
Little, in Texas, records from whom are not within the claims 
folder.  At that time, he was advised to complete an 
authorization to permit VA to obtain the records in question, 
but no such authorization was ever received by VA.  It, too, 
is evident that no attempt by VA has been made to contact the 
Veteran in order to attempt to obtain clarifying information 
so to permit it to contact the doctor and obtain the 
veteran's records.  Further actions in this regard are deemed 
to be necessary for compliance with the VA's duty to assist.  
38 C.F.R. § 3.159(c)(1)(2) (2008).

Turning next to the veteran's claim for secondary service 
connection for sleep apnea, the record indicates that the 
Veteran has severe obstructive sleep apnea based on 
polysomnography examination.  His attending sleep disorders 
specialist opined in March 2006 that apnea can be a 
contributing factor to the exacerbation of diabetes and a 
risk factor for the development of hypertension; such 
opinions do not substantiate the veteran's primary contention 
that his apnea is primarily the result of his hypertension.  
In order to fully explore the question of the relationship 
between the veteran's apnea and his hypertension, he was 
afforded a VA medical examination in March 2006, at which the 
examiner concluded, in effect, that his apnea was not 
secondary to his service-connected hypertension.  However, 
the question of the aggravation of the veteran's apnea by his 
hypertension was not at all addressed by the VA examiner in 
March 2006.  Under such circumstances, a Remand to obtain an 
opinion as to the question of aggravation is warranted.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one.)  

With respect to the Veteran's claim for service connection 
for coronary artery disease, the Board notes that the service 
treatment records show complaints of chest pain and a single 
borderline electrocardiogram.  After service, a chest X-ray 
in January 1988 was interpreted by a medical professional to 
show no significant abnormality although mild aortic 
prominence was indicated.  An electrocardiogram at the same 
time was found to be within normal limits.  While an October 
2005 VA examination essentially ruled out a diagnosis of 
coronary artery disease, in statements, dated in September 
2005 and October 2006, an attending cardiologist reported the 
Veteran had peripheral vascular disease and "quiescent heart 
disease".  Under these circumstances, the Board finds that a 
cardiology examination is warranted to determine the nature, 
approximate onset date and etiology of any heart disease that 
may be present.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159, 
3.310.  The Board also finds that the RO must adjudicate the 
claim on direct, presumptive and secondary bases.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully satisfied.  

2.  Contact the Veteran in writing and 
request that he provide an authorization 
for the release of his treatment records 
from D. D. Little, his foot doctor in 
Texas.  Contact information regarding Dr. 
Little, including his complete street 
address, is also needed in order to 
facilitate the VA's attempts to obtain 
the records in question.  Once obtained 
such records should be made a part of the 
claims folder.  

3.  Obtain for inclusion in the record 
any pertinent VA treatment records, not 
already on file.  

4.  Afford the Veteran VA medical 
examinations in order to ascertain the 
nature and etiology of his monoclonal 
gammopathy and sleep apnea.  The claims 
folder should be provided to the VA 
examiner(s) for use in the study of this 
case and the examination report should 
reflect whether in fact the claims folder 
was received and reviewed.  Such 
examination(s) should entail a complete 
review of the veteran's medical history, 
a clinical examination, and all testing 
deemed necessary by the examiner(s).  

Ultimately, the VA examiner(s) is asked 
to furnish  medical opinion as to the 
following, providing a rationale and with 
citation to pertinent evidence in the 
claims folder:

(a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
monoclonal gammopathy had its 
onset in service or is 
otherwise related to his 
periods of service from March 
1954 to March 1957 and from 
April 1957 to May 1984 or any 
incident thereof, inclusive of 
his presumed in-service 
herbicide exposure?  

(b)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
sleep apnea was caused or 
aggravated by his service-
connected hypertension with 
aortic prominence?  

The clinicians are requested to use less 
likely, as likely or more likely in 
his/her answer.

The clinicians are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is advised that aggravation 
for legal purposes is defined as a 
chronic worsening of the underlying 
condition beyond its natural progression, 
versus a temporary flare-up of symptoms.  

If it is determined that the veteran's 
apnea was aggravated by his service- 
connected hypertension, to the extent 
that is possible the examiner should 
indicate the approximate degree of 
disability or baseline (e.g., mild, 
moderate, severe) before the onset of the 
aggravation.

5.  Afford the Veteran a VA cardiology 
examination in order to ascertain the 
nature, approximate onset date and 
etiology of any heart disease that may be 
present.  The claims folder should be 
provided to the VA examiner and the 
examination report should reflect whether 
in fact the claims folder was received 
and reviewed.  Such examination should 
entail a complete review of the veteran's 
medical history, a clinical examination, 
and all testing deemed necessary by the 
examiner.  

Ultimately, the VA examiner is asked to 
furnish medical opinions as to the 
following, providing a rationale and with 
citation to pertinent evidence in the 
claims folder:

(a)  Does the Veteran have a 
current diagnosis of heart 
disease?  If so, the 
diagnosis(es) must be 
specified.

(b) Is it at least as likely as 
not (50 percent or greater 
probability) that any heart 
disease that is currently 
present began during service? 

(c)  Is it at least as likely 
as not (50 percent or greater 
probability) that any heart 
disease that is currently 
present was caused or 
aggravated by the Veteran's 
service-connected diabetes 
mellitus and/or hypertension?   

The clinician is requested to use less 
likely, as likely or more likely in 
his/her answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is advised that aggravation 
for legal purposes is defined as a 
chronic worsening of the underlying 
condition beyond its natural progression, 
versus a temporary flare-up of symptoms.  

If it is determined that the veteran's 
heart disease was aggravated by his 
service- connected diabetes or 
hypertension, to the extent that is 
possible the examiner should indicate the 
approximate degree of disability or 
baseline (e.g., mild, moderate, severe) 
before the onset of the aggravation.

6.  Lastly, the veteran's claims for 
service connection for monoclonal 
gammopathy and tinea pedis, to include as 
due to herbicide exposure; his claim for 
service connection for sleep apnea 
secondary to service-connected 
hypertension with aortic prominence; and 
his claim for service connection for 
heart disease, on direct incurrence, 
presumptive and secondary bases 
(secondary to his service-connected 
diabetes and hypertension), should be 
adjudicated, based on all of the evidence 
presented and all governing legal 
criteria.  

If any benefit sought on appeal continues 
to be denied, the Veteran and his 
representative are to be furnished a 
supplemental statement of the case as to 
all evidence considered and all relevant 
legal authority for the continued denial.  
The Veteran must then be afforded a 
reasonable period in which to reply.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn as to the outcome of this matter by the actions 
herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


